        Case 6:20-cv-01176-MC         Document 21       Filed 09/09/21    Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


REGINIA GRIDER,
                                                               Case No. 6:20-cv-1176-MC

              Plaintiff,                                                   JUDGMENT

       v.

OREGON STATE UNIVERSITY and
MICHAEL J. GREEN,

            Defendants.
_____________________________

MCSHANE, Judge:

       Based on the record, this action is DISMISSED for failure to prosecute and failure to

comply with Court orders.

IT IS SO ORDERED.

       DATED this 9th day of September, 2021.


                                                   /s/ Michael McShane
                                                     Michael McShane
                                                 United States District Judge




1 –JUDGMENT
